In an action by which plaintiffs, the widow and the administratrix, respectively, of a former City of New York sanitation department employee, sought to vacate an election made by deceased to receive the maximum benefits payable by the defendant, the complaint was dismissed on the merits. Judgment unanimously affirmed, without costs. No opinion. Appeal from order of September 15, 1952, dismissed, without costs. No such order is printed in the record. Present — Nolan, P. J., Adel, Wenzel, MaeCrate and Murphy, JJ.